GIFFEN, J.
Where a motion to discharge an attachment is sustained, and the plaintiff, within thirty days thereafter, or sooner if so ordered by the court, ‘files a petition in error and an undertaking for the retention of the attached property, it is a sufficient compliance with the provisions of See. 5563b Eev. Stat.
An affidavit for attachment, which contains the statement that “the defendant is a nonresident of said state of Ohio,” when aided by the averment in the petition, which is sworn to positively, “that the defendant is a corporation duly organized under the laws of Kentucky,” is equivalent to a statement that the defendant is a foreign corporation.
An affidavit for attachment upon the ground that the defendant is a.foreign corporation must affirmatively show that such corporation is not within the exceptions contained in Subd. 1, Sec. 5521 Eev. Stat., and it is not aided by an averment in the petition, though sworn to positively, that the defendant is “doing business at Ashland, Kentucky,” as such statement does not exclude the fact that it may also be doing business in this state and owning or using a part of its capital or plant in this state.
Judgment affirmed.
Swing and Smith, JJ., concur.